Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final rejection.  Applicant’s amendment was received on 4/4/2022 whereby claims 1-6, 9, 12-15, and 18 were amended. Claims 8, 10, 17, and 19 were cancelled.  Accordingly, claims 1-7, 9, 11-16, 18, and 20 are currently pending and are allowable.
Response to Remarks/Arguments
Applicant’s cancellation of claims 10 and 19 renders the previous 112(B) rejection moot.  The previous §112(b) rejections are hereby withdrawn.
With respect to the previous §101 rejections, Applicant’s amendments/arguments have been considered and are persuasive.  Applicant’s amended claims contains meaningful machine learning training steps that go beyond a general link to machine learning. The previous §101 rejections are hereby withdrawn.
With respect to the previous §102/103 rejections, Applicant’s amendments/arguments have been considered and are persuasive.  The previous §102/103 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-7, 9, 11-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner updated the search in view of the claim amendments and found no art, alone nor in combination, that teaches the limitation of “adjusting parameters of the machine learning model to converge the predictions and corresponding trip labels of the plurality of training trips, wherein the parameters are adjusted to penalize incorrect predictions and thus minimize future incorrect predictions, and the parameters are adjusted with a less degree for a false-positive prediction than for a false-negative prediction.”
Claim 1 and similar Claims 3 and 12
The closest prior art of record is United States Patent No. 10,762,441 B2, hereinafter “O’Herlihy,” and Pre-Grant Publication No.: US 20180107935 A1, hereinafter “Jeon,” and Pre-Grant Publication No.: US 20190019133 A1, hereinafter “Allen,” and Pre-Grant Publication No.: US 20190347582 A1, hereinafter “Allen ‘582.”
O’Herlihy teaches:
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
training a machine learning model based on a plurality of training trips sampled from a plurality of historical trips to determine a risk for a given trip request, wherein the training comprises: 
generating a plurality of historical scores for each of the plurality of training trips based on features of the each training trip; 
determining a plurality of historical patterns based on the plurality of historical scores for each of the plurality of training trips; 
inputting the plurality of historical patterns into the machine learning model to obtain predictions; 
receiving a current trip request by a passenger, wherein the passenger is associated with a plurality of prior trip requests within a prior time window, wherein each of the plurality of prior trip requests is associated with a plurality of features comprising a plurality of time window-related features, a plurality of prior driver features, a plurality of passenger features, and a prior trip outcome, and wherein the prior trip outcome indicates a positive trip outcome status or a negative outcome status; 
generating a plurality of scores for each of the plurality of prior trip requests from the plurality of features associated with the prior trip request; 2Application No.: 16/438,288Attorney Docket No.: 55KS-294853Client Ref. No.: D19F00584US
determining a plurality of patterns from the corresponding scores of the plurality of prior trip requests using a time series technique; 
determining a risk for the current trip request from the plurality of patterns  by inputting the plurality of patterns into the machine learning model and obtaining a predicted risk of the current trip from the machine learning model; and 
determining the risk for the current trip request is below a trip risk threshold and assigning a driver to the current trip request.
Jeon teaches a ride-sharing system that collects and analyzes data about safety incidents that occur and generates predictions about the likelihood of future safety incidents. Allen teaches a system for determining an initial safety prediction for a driver or rider associated with a shared mobility service.  Allen ‘582 teaches matching drivers with shared vehicles based on a driver safety score indicating an estimated risk of an accident involving the driver.
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “adjusting parameters of the machine learning model to converge the predictions and corresponding trip labels of the plurality of training trips, wherein the parameters are adjusted to penalize incorrect predictions and thus minimize future incorrect predictions, and the parameters are adjusted with a less degree for a false-positive prediction than for a false-negative prediction.”  In particular, the combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.
Claims 2, 4-7, 9, 11, 13-16, 18, and 20 are also novel/non-obvious by virtue of their dependency on claims 1, 3, and 12.
*****
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/14/2022